Citation Nr: 1217009	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  09-03 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a heart disorder, including as secondary to service-connected hypertension.

2.  Entitlement to a disability rating in excess of 10 percent for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel




INTRODUCTION

The Veteran had active military service from February 1977 to February 1981.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran has a current heart disability.

2.  The service-connected hypertension is not shown to have been manifested by diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  


CONCLUSIONS OF LAW

1.  A heart condition was not incurred in or aggravated by service, and is not proximately due to, the result of, or chronically aggravated by, the service-connected hypertension.  38 U.S.C.A. §§ 1101, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) (2011).  

2.  The criteria for an evaluation in excess of 10 percent for the service-connected hypertension have not been met.  38 U.S.C.A. §§ 1155,  5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA. Specifically, a June 2006 VCAA letter advised the Veteran of the evidence and information necessary to substantiate his claims for service connection and for an increased rating, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, this letter informed the Veteran of the evidence and information necessary to establish an effective date in accordance with Dingess/Hartman, supra.  Here, such notice as mentioned above was provided therein.

Additionally, also in the June 2006 VCAA letter, the RO informed the Veteran of additional information necessary to establish service connection for a disability as secondary to a service-connected disability.  

Further, for increased-compensation claims, such as the claim pertaining to hypertension in this case, the VCAA requirement is generic notice - that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007). 

In this case, the Veteran was provided pertinent information in a letter dated in December 2008.  Specifically, VA informed the Veteran of the necessity of providing, on his own or by VA, medical or lay evidence demonstrating a worsening or increase in severity of his hypertension, and the effect that the worsening has on his employment and daily life.  The Veteran was informed that, should an increase in disability be found, a disability rating would be determined by applying the relevant diagnostic code; and examples of pertinent medical and lay evidence that he could submit relevant to establishing entitlement to increased compensation.

Relevant to the duty to assist, the Board notes that the RO has obtained the Veteran's service medical records and VA treatment records.  In addition, the Veteran has been afforded appropriate VA examinations and he has submitted several statements in support of his claims.  

The Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Service Connection for a Heart Disorder

Service connection may be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be demonstrated either by showing direct service incurrence or aggravation, or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of record reveals that the veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  A demonstration of continuity of symptomatology is an alternative method of demonstrating the second and/or third Caluza elements discussed above.  Savage, 10 Vet. App. at 495-496.  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, supra.  

A disability also can be service connected if it is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In addition, secondary service connection may also be established by any increase in severity (i.e., aggravation) of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease.  38 C.F.R. § 3.310(b).  See 71 Fed. Reg. 52,744-52,747 (September 7, 2006).  A claim for secondary service connection requires competent medical evidence linking the asserted secondary disorder to the service-connected disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).  See also Wallin v. West, 11 Vet. App. 509, 512 (1998) and McQueen v. West, 13 Vet. App. 237 (1999) (both indicating, like Velez, that competent medical nexus evidence is required to associate the secondary disorder with the service-connected disability).  

In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status generally do not constitute competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  

In this regard, the Court emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

In this case, the Veteran seeks service connection for a heart disorder as secondary to his service-connected hypertension.

As explained, the first requirement for any service-connection claim is that the Veteran has to initially establish he has the claimed condition.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection presupposes a current diagnosis of the condition claimed, to at least confirm the veteran has it; without this minimum level of proof, there is no valid claim).  In Brammer, the Court noted that Congress specifically had limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  A "current disability" means a disability shown by competent evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997). 

VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) reiterated that this requirement of current disability is satisfied when the claimant has the disability at the time the claim or application for VA disability compensation is filed or during the pendency of the claim, and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim.

In this case, the Veteran's STRs make no reference to the heart.  They are completely unremarkable for any complaint or diagnosis of a heart disorder or any abnormal findings suggestive of this or referable to the heart.  In short, there is no evidence of complaints of, treatment for, or a diagnosis of a heart disorder or symptomatology thereof during service, which is probative evidence against his claim.  See Struck v. Brown, 9 Vet. App. 145 (1996).  

However, and more importantly, there simply has been no competent and credible evidence - medical or otherwise - that the Veteran has a clinical diagnosis of a heart disorder since filing this claim for service connection.  Specifically, even though VA treatment records dated since the 1990s and through the years since have noted complaints of chest tightness, chest pain, shortness of breath, dyspnea, and other cardiovascular-related symptoms, as well as a reported past medical history of congestive heart failure and myocardial infarction in the 1980s or 1990s, there nonetheless have been no objective documentation of findings of abnormality pertaining to the heart upon examination and x-ray studies of the chest.  See, e.g., VA treatment records dated in July 1991, February 1992, November 1999, October 2001, and June 2002.  In addition, no VA or private treatment record has been received to support the Veteran's assertions that he had a prior history of congestive heart failure or myocardial infarction, and neither he nor his representative have indicated that such records exist.  Furthermore, the Veteran was provided a VA examination of his heart in September 2006, at which time the examiner indicated that there was no pathology found, and diagnosed "atypical chest pain."  In this regard, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).
 
Subsequently, an April 2008 VA treatment record also noted complaints of chest pain, but also noted in this record was that the Veteran had an "extensive workup by cardiology" in June 2007, and the physician at the time felt "confident" that the Veteran did not have heart disease.  At the April 2008 treatment, the physician noted that there was "nothing new or more worrisome in today's presentation."

The Board notes that, while an April 2002 VA examiner provided diagnoses of "heart condition" and "status post [myocardial infarction]," this report is accorded little probative value as there is no indication that the examiner reviewed the Veteran's past medical history and his diagnoses were based on the Veteran's own accounts of a prior history of heart problems.  See Elkins v. Brown, 5 Vet. App. 478 (1993); Black v. Brown, 5 Vet. App. 177 (1993) (highlighting doctor's failure to consider the relevant pre- and post-service medical history).  When medical history is provided by a veteran and recorded or transcribed by an examiner without additional enhancement or analysis is not competent medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  However, the Court has held that VA cannot reject a medical opinion simply because it is based on a history supplied by the veteran; the critical question is whether that history was accurate and credible.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); see, e. g., Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a veteran's statement renders a medical report incredible only if the Board rejects the statements of the veteran).  Here, it does not appear that the April 2002 VA examiner reviewed the Veteran's medical history and was aware of the lack of evidence supporting his assertions of having experienced a myocardial infarction in the past.  Thus, this opinion appears to have been mostly based on the Veteran's reported history, which did not appear to be entirely accurate or complete as reported to the 2002 examiner.  

Therefore, absent this required current diagnosis of a heart disorder, there is no current disability to attribute to his military service or to his service-connected hypertension.  See Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 132, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Nevertheless, the Veteran has asserted that he has a past medical history of congestive heart failure and myocardial infarction, and a current heart disorder that is due to his service-connected hypertension.  As already explained, the Veteran is competent even as a layman to proclaim having experienced heart symptomatology over time.  But the fact remains that repeated objective testing, as well as the September 2006 VA compensation examiner, have been unable to ascribe his complaints of chest pain and tightness, shortness of breath, and other symptomatology to an underlying diagnosis suggesting current consequent disability.  See Jandreau, 492 F.3d at 1377 (noting general competence to testify as to symptoms, but not medical diagnosis, and noting example in footnote 4 of competence of lay testimony with regard to a broken leg, but not a form of cancer).  

Further, as already alluded to, when considering the Veteran's lay statements as part of the evidence in the adjudication of the claim, the Board must not only consider the competency of his lay testimony, but also analyze its credibility in relation to other evidence to in turn determine its ultimate probative value, in the process accounting for the evidence that it finds to be persuasive or unpersuasive and providing the reasons and bases for its rejection of any material evidence favorable to him as claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

As mentioned, the Veteran is competent to report symptoms such as chest pain because this requires only his personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Washington v. Nicholson, 19 Vet. App. 363 (2005) (A veteran is competent to report what occurred in service because testimony regarding first-hand knowledge of a factual matter is competent).  Nonetheless, the Board finds that his reported history of congestive heart failure and myocardial infarction is not credible.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (The Board must make an express credibility finding regarding lay evidence).  In this regard, his statements have been inconsistent.  Specifically, while he has on occasion reported a history of congestive heart failure during treatment, he also has, at other times, denied such a history.  See, e.g., VA treatment records dated in November 1999, April 2002, and April 2008.  He has given varying accounts of this condition's inception and history, which undermines his credibility.  Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service); Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); and Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).

In the absence of competent medical evidence of a current diagnosis of a heart disorder, the preponderance of the evidence is against his claim.  Therefore, the Board finds that the preponderance of the evidence is against this claim, so there is no reasonable doubt to resolve in the Veteran's favor, and this claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Increased Rating for Hypertension

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. 

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2011).  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's disabilities. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

However, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience. 

To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

In this case, the Veteran asserts that his service-connected hypertension has worsened since his last examination and warrants a higher evaluation.  His hypertension is rated as 10 percent disabling under Diagnostic Code 7101.  38 C.F.R. § 4.104, Diagnostic Code 7101.

Under Diagnostic Code 7101, hypertensive vascular disease warrants a 10 percent evaluation when the diastolic pressure is predominantly 100 or more, or systolic pressure predominantly 160 or more, or minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.   A 20 percent evaluation is assigned when diastolic pressure is predominantly 110 or more, or systolic pressure predominantly 200 or more.  Hypertensive vascular disease with diastolic pressure predominantly 120 or more is rated 40 percent disabling.  Hypertensive vascular disease with diastolic pressure predominantly 130 or more is rated 60 percent disabling.  38 C.F.R. § 4.104, Diagnostic Code 7101.  

After having carefully reviewed the entire record, the Board finds that the preponderance of the evidence is against the claim for an evaluation in excess of 10 percent for hypertension.  Specifically, considering the criteria under Diagnostic Code 7101, there are no treatment records dated in 2004 showing blood pressure readings.  Blood pressure readings in 2005 were 164/83 in November 2005, and 139/80 and 179/83 in December 2005.  In 2006, blood pressure readings were 201/94 in January 2006, and 166/80 and 188/90 in February 2006.  See VA treatment records. 

2007 VA treatment records documented the following blood pressure readings: 148/86 in January 2007; 167/91, 150/82, 130/74, 141/79, 134/64, and 157/79 in May 2007; 132/70 and 182/89 in June 2007; 156/82 and 146/76 in September 2007; and 136/80, 140/87, and 130/80 in October 2007.  A blood pressure reading of 158/87 was recorded in January 2008.  April 2008 VA treatment records noted a blood pressure readings of 115/65, 164/100, 165/85, 113/74, and 172/85.  In September 2008, a blood pressure reading of 188/97 was recorded.  A January 2009 VA treatment record noted a blood pressure reading of 160/88.
  
The evidence of record shows that the service-connected hypertension does not warrant a higher 20 percent rating, as the diastolic pressure has not been shown to be predominantly 110 or higher and the systolic pressure has not been shown to be predominantly 200 or higher.

The symptoms presented by the hypertension are fully contemplated by the rating schedule.  There is no evidence the disability picture is exceptional when compared to other veterans with the same or similar disability.  There is no evidence that the service-connected disability necessitated a hospitalization during this time period.  There also is no credible evidence that it caused marked interference with employment; in fact, none of the medical records indicate that this disability has interfered in any way with the Veteran's employment.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule.  Hence, the assigned evaluation is adequate, and no referral for extraschedular consideration is required.  Thun, 22 Vet. App. 111.


ORDER

Service connection for a heart disorder is denied.

An increased evaluation in excess of 10 percent for the service-connected hypertension is denied.



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


